                                 Case 18-22014      Doc 34     Filed 12/20/18   Page 1 of 5
                                               UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF MARYLAND
                                                           at Salisbury
                       IN RE:

                       Scott A. Mason,                                    Case No.: 18-22014
                       aka Scott Mason                                    Chapter 7
                       Grace K. Mason,
                       aka Grace Mason
                                  DEBTOR(S)

                       The Bank of New York Mellon F/K/A The
                       Bank of New York as Successor in interest to
                       JPMorgan Chase Bank, N.A. as Trustee for
                       Centex Home Equity Loan Trust 2005-A, by
                       Nationstar Mortgage LLC, d/b/a Mr. Cooper,
                       Servicing Agent
                                  MOVANT
                                   vs.
                       Scott A. Mason,
                       aka Scott Mason
                       Grace K. Mason,
                       aka Grace Mason

                       and
                       George W. Liebman, Trustee
                                 RESPONDENT(S)

                                MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                                                 PROPERTY KNOWN AS
                                    34206 OLD OCEAN CITY ROAD, PITTSVILLE, MD 21850
                             The Bank of New York Mellon F/K/A The Bank of New York as Successor in interest
                       to JPMorgan Chase Bank, N.A. as Trustee for Centex Home Equity Loan Trust 2005-A, by
                       Nationstar Mortgage LLC, d/b/a Mr. Cooper, Servicing Agent (hereinafter MOVANT), by its
                       undersigned counsel, files this MOTION SEEKING RELIEF FROM AUTOMATIC STAY
                       AS TO THE PROPERTY KNOWN AS
                       34206 OLD OCEAN CITY ROAD, PITTSVILLE, MD 21850, pursuant to 11 U.S.C. SECS.
                       362 which is a core proceeding pursuant to 28 U.S.C. SEC. 157, and for reasons states as
                       follows:


 COHN, GOLDBERG &
                                                                   ONE
   DEUTSCH, LLC
                             That the above-named Debtor(s) Scott A. Mason, aka Scott Mason, and Grace K.
  ATTORNEYS AT LAW
600 BALTIMORE AVENUE   Mason, aka Grace Mason (hereinafter "DEBTOR(S)") initiated proceedings in this Court
      SUITE 208
 TOWSON, MD 21204      seeking relief under Chapter 7 of 11 U.S.C.
   410-296-2550

   File #: 416218
                                  Case 18-22014       Doc 34     Filed 12/20/18     Page 2 of 5
                                                                       TWO
                              That the above-named George W. Liebman was appointed Interim Trustee of the Estate
                       of the Debtor(s), is duly qualified, and is so acting.

                                                                  THREE
                             That MOVANT is the holder and/or servicer of a Note secured by a Deed of Trust,
                       which encumbers the real property known as 34206 Old Ocean City Road, Pittsville, MD
                       21850 (the "property") (see attached Exhibit "A"), presently owned by the DEBTOR(S), in the
                       approximate principal amount of $138,649.82, plus interest, late charges and other costs. Said
                       Instrument is recorded among the Land Records of Wicomico County, Maryland.


                                                                     FOUR
                              That the DEBTOR(S) is/are in default in payment of the Deed of Trust Note to
                       MOVANT; said default involving non-payment of THREE (3) post-petition payment(s) for the
                       period of October, 2018, through December, 2018, in the amount of $2,745.06, plus late
                       charges, plus any additional payments and late charges thereon that may fall due after the filing
                       of this motion, plus attorney's fees and costs.
                                                               FIVE
                             That MOVANT believes and avers that its security interest concerning the property is
                       not adequately protected.


                                                                  SIX
                             That the DEBTOR(S) has/have little or no equity in the property and the property is not
                       necessary to an effective reorganization.


                                                                SEVEN
                             That MOVANT has been and continues to be irreparably injured by the Stay of S.
                       362(a) of the Bankruptcy Code which prevents the MOVANT from enforcing its right under
                       its Deed of Trust.




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 416218
                                 Case 18-22014       Doc 34     Filed 12/20/18     Page 3 of 5
                             WHEREFORE, MOVANT, prays this Honorable Court grant the following relief:

                             A. That the Court enter an Order lifting the Stay of S. 362 to enable The Bank of New
                       York Mellon F/K/A The Bank of New York as Successor in interest to JPMorgan Chase Bank,
                       N.A. as Trustee for Centex Home Equity Loan Trust 2005-A, or its successors and assigns, to
                       enforce its rights under its Deed of Trust, which would enable it to foreclose on the property.

                             B. That the Court grant such other and further relief as may be necessary.


                                                                        /s/ Richard J. Rogers
                                                                        ___________________________________
                                                                        Richard J. Rogers, Esquire
                                                                        Cohn, Goldberg & Deutsch, LLC
                                                                        600 Baltimore Avenue, Suite 208
                                                                        Towson, MD 21204
                                                                        410-296-2550
                                                                        Fax: 410-296-2558
                                                                        Email: bankruptcyecf@cgd-law.com
                                                                        Federal Bar #: 01980 (MD)
                                                                        Attorney for Movant




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 416218
                                 Case 18-22014      Doc 34     Filed 12/20/18   Page 4 of 5


                                               UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF MARYLAND
                                                           at Salisbury
                       IN RE:

                       Scott A. Mason,                                   Case No.: 18-22014
                       aka Scott Mason                                   Chapter 7
                       Grace K. Mason,
                       aka Grace Mason
                                  DEBTOR(S)

                       The Bank of New York Mellon F/K/A The
                       Bank of New York as Successor in interest to
                       JPMorgan Chase Bank, N.A. as Trustee for
                       Centex Home Equity Loan Trust 2005-A, by
                       Nationstar Mortgage LLC, d/b/a Mr. Cooper,
                       Servicing Agent
                                  MOVANT
                                   vs.
                       Scott A. Mason,
                       aka Scott Mason
                       Grace K. Mason,
                       aka Grace Mason

                       and
                       George W. Liebman, Trustee
                                 RESPONDENT(S)

                                        * * * * * CERTIFICATION OF SERVICE * * * * *
                                                            ON
                                MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                                                    PROPERTY KNOWN AS
                                    34206 OLD OCEAN CITY ROAD, PITTSVILLE, MD 21850
                             I, the undersigned counsel of COHN, GOLDBERG & DEUTSCH, LLC, 600
                       BALTIMORE AVENUE, SUITE 208, TOWSON, MD 21204, certify that I am, and at all
                       times hereinafter mentioned was, 18 years of age and that on December 20, 2018, I served a
                       copy of the MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                       PROPERTY KNOWN AS 34206 OLD OCEAN CITY ROAD, PITTSVILLE, MD 21850, by
                       FIRST CLASS MAIL, on the respondent(s) in this proceeding to:
 COHN, GOLDBERG &
   DEUTSCH, LLC        Scott A. Mason
  ATTORNEYS AT LAW     aka Scott Mason
600 BALTIMORE AVENUE
      SUITE 208        34206 Old Ocean City Road
 TOWSON, MD 21204

   410-296-2550
                       Pittsville, MD 21850
   File #: 416218
                       Grace K. Mason
                       aka Grace Mason
                                  Case 18-22014        Doc 34     Filed 12/20/18      Page 5 of 5
                       34206 Old Ocean City Road
                       Pittsville, MD 21850
                       and by ELECTRONIC FILING NOTIFICATION CM/ECF to:
                       respondent(s)' counsel:                             George W. Liebman, Trustee
                       Ann Shaw, Esquire                                   8 W. Hamilton Street
                       212 W. Main Street, Ste. 303                        Baltimore, MD 21201
                       Salisbury, MD 21803
                       I certify under penalty of perjury that the foregoing is true and correct.

                       Executed on December 20, 2018                     /s/ Richard J. Rogers
                                                                         ___________________________________
                                                                         Richard J. Rogers, Esquire
                                                                         Cohn, Goldberg & Deutsch, LLC
                                                                         600 Baltimore Avenue, Suite 208
                                                                         Towson, MD 21204
                                                                         410-296-2550
                                                                         Fax: 410-296-2558
                                                                         Email: bankruptcyecf@cgd-law.com
                                                                         Federal Bar #: 01980 (MD)




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 416218
